19-36300-cgm           Doc 208       Filed 09/04/19 Entered 09/04/19 16:33:18                      Main Document
                                                 Pg 1 of 6



UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                         )
    In re:                                                               )    Chapter 11
                                                                         )
    BARNEYS NEW YORK, INC., et al.,1                                     )    Case No. 19-36300 (CGM)
                                                                         )
                                       Debtors.                          )    (Jointly Administered)
                                                                         )

                     FINAL ORDER (I) AUTHORIZING THE
                 DEBTORS TO (A) PAY PREPETITION EMPLOYEE
                WAGES, SALARIES, OTHER COMPENSATION, AND
            REIMBURSABLE EMPLOYEE EXPENSES AND (B) CONTINUE
       EMPLOYEE BENEFITS PROGRAMS AND (II) GRANTING RELATED RELIEF


             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of a final order (this “Final Order”): (a) authorizing, but not

directing, the Debtors to (i) pay certain prepetition employee wages, salaries, other compensation,

reimbursable employee expenses, and (ii) continue employee benefits programs in the ordinary

course, including payment of certain prepetition obligations related thereto; and (b) granting

related relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of New York, dated February 1, 2012; and that this Court may enter a final order consistent

with Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
      Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is: 575
      Fifth Avenue, New York, New York 10017.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-36300-cgm       Doc 208    Filed 09/04/19 Entered 09/04/19 16:33:18             Main Document
                                          Pg 2 of 6



this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on

the Motion were appropriate and no other notice need be provided; and this Court having reviewed

the Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Hearing”); and this Court having determined that the legal and factual bases

set forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      The Debtors are authorized, but not directed, to continue the Employee

Compensation and Benefits and to honor and pay, in the ordinary course and in accordance with

the Debtors’ prepetition policies and prepetition practices, any obligations on account of the

Employee Compensation and Benefits, irrespective of whether such obligations arose prepetition

or postpetition.

       3.      Nothing herein shall be deemed to (a) authorize the payment of any amounts which

are subject to section 503(c) of the Bankruptcy Code, or (b) authorize the Debtors to cash out

unpaid vacation/leave time upon termination of an Employee, unless applicable state law or

Collective Bargaining Agreement requires such payment; provided that nothing in this Interim

Order shall prejudice the Debtors’ ability to seek approval of relief pursuant to section 503(c) of

the Bankruptcy Code at a later time.

       4.      The Debtors shall not make any non-ordinary course bonus, incentive, or severance

payments to their Employees or any Insiders (as such term is defined in section 101(31) of the

Bankruptcy Code) without further order of this Court. For the avoidance of doubt, no bonus,

incentive, or severance payments shall be made to any Insider without further order of this Court.




                                                 2
19-36300-cgm      Doc 208     Filed 09/04/19 Entered 09/04/19 16:33:18            Main Document
                                          Pg 3 of 6



       5.      Pursuant to section 362(d) of the Bankruptcy Code, Employees are authorized to

proceed with their claims under the Workers’ Compensation Program in the appropriate judicial

or administrative forum and the Debtors are authorized, but not directed, to continue the Workers’

Compensation Program and pay all prepetition amounts relating thereto in the ordinary course.

This modification of the automatic stay pertains solely to claims under the Workers’ Compensation

Program.

       6.      The Debtors are authorized, but not directed, to forward any unpaid amounts on

account of Deductions or Payroll Taxes to the appropriate third-party recipients or taxing

authorities in accordance with the Debtors’ prepetition policies and practices.

       7.      The Debtors are authorized, but not directed, to pay costs and expenses incidental

to payment of the Employee Compensation and Benefits obligations, including all administrative

and processing costs and payments to outside professionals.

       8.      The Credit Card Incentives Program is approved only with regard to participating

Employees at the store manager level or below.

       9.      Nothing contained herein is intended or should be construed to create an

administrative priority claim on account of the Employee Compensation and Benefits obligations.

       10.     With regard to ACE American Insurance Company, Federal Insurance Company

and/or any of their affiliates (collectively, the “Chubb Companies”) and any Workers’

Compensation Programs (with respect to the Chubb Companies, the term Workers’ Compensation

Programs shall include all workers’ compensation policies, issued or providing coverage at any

time to the Debtors, whether expired, current or prospective, and any agreements related thereto)

they may have provided for the benefit of the Debtors, nothing in this Final Order shall enlarge,

abridge or otherwise modify the Debtors’, the Chubb Companies’, or any other party in interest’s




                                                 3
19-36300-cgm      Doc 208      Filed 09/04/19 Entered 09/04/19 16:33:18             Main Document
                                           Pg 4 of 6



rights, claims or ability to handle, administer, defend, settle, and/or pay workers’ compensation

claims with regard to such Workers’ Compensation Programs.

       11.     Notwithstanding the relief granted in this Final Order and any actions taken

pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the

validity, priority, or amount of any particular claim against a Debtor entity; (b) a waiver of the

Debtors’ or any other party-in-interest’s right to dispute any particular claim on any grounds; (c) a

promise or requirement to pay any particular claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this Final Order or the Motion; (e) a request or

authorization to assume any agreement, contract, or lease pursuant to section 365 of the

Bankruptcy Code; (f) a waiver or limitation of the Debtors’ or any other party-in-interest’s rights

under the Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors or any

other party-in-interest that any liens (contractual, common law, statutory, or otherwise) satisfied

pursuant to this Final Order are valid and the Debtors and all other parties-in-interest expressly

reserve their rights to contest the extent, validity, or perfection or to seek avoidance of all such

liens. Any payment made pursuant to this Final Order should not be construed as an admission as

to the validity, priority, or amount of any particular claim or a waiver of the Debtors’ or any other

party-in-interest’s rights to subsequently dispute such claim.

       12.     The banks and financial institutions on which checks were drawn or electronic

payment requests made in payment of the prepetition obligations approved herein are authorized

to receive, process, honor, and pay all such checks and electronic payment requests when presented

for payment, and all such banks and financial institutions are authorized to rely on the Debtors’

designation of any particular check or electronic payment request as approved by this Final Order

without any duty of further inquiry and without liability for following the Debtors’ instructions.




                                                  4
19-36300-cgm      Doc 208     Filed 09/04/19 Entered 09/04/19 16:33:18             Main Document
                                          Pg 5 of 6



       13.     The Debtors are authorized to issue postpetition checks, or to effect postpetition

fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

with any prepetition amounts owed to their Employees.

       14.     Notwithstanding the relief granted in this Final Order, any payment made by the

Debtors pursuant to the authority granted herein, or authorizations contained hereunder, shall be

subject to and in compliance with any orders entered by the Court approving the Debtors’ entry

into any postpetition debtor in possession financing facility and any budget in connection therewith

and/or authorizing the Debtors’ use of cash collateral and any budget in connection therewith. To

the extent there is any inconsistency between such orders and any action taken or proposed to be

taken hereunder, the terms of such orders and budgets shall control.

       15.     The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

       16.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

       17.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

Order are immediately effective and enforceable upon its entry.

       18.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Final Order in accordance with the Motion.




                                                 5
19-36300-cgm      Doc 208     Filed 09/04/19 Entered 09/04/19 16:33:18            Main Document
                                          Pg 6 of 6



       19.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Order.




                                                              /s/ Cecelia G. Morris
                                                              _______________________
Dated: September 4, 2019
                                                              Hon. Cecelia G. Morris
      Poughkeepsie, New York
                                                              Chief U.S. Bankruptcy Judge
